BISHOP, J.
Plaintiff in error challenges the correctness of the majority opinion by Chief Justice Gallagher of the Court of Civil Appeals of the Tenth Supreme Judicial District. 269 S. W. 891. Even had Mrs. Cosgrove acknowledged the deed to Jenson, the holding in the case of Sanger Brothers v. Brooks, 101 Tex. 115, 105 S. W. 37, from which the opinion quotes; is' controlling in this case, unless such holding should be here overruled. We approve the disposition made of this case by the Court of Civil Appeals in the majority opinion, and recommend that its judgment be affirmed.
CURETON, C. J.
The judgment recommended in the report of the Commission of Appeals is adopted, and will be entered as the judgment of the Supreme Court.